


Exhibit 10.27

 

[ex1027image002.jpg]

 


M A S T E R   S E R V I C E S   A G R E E M E N T

 

This master services agreement (the “Agreement”) is made as of September 5,
2003, by and between: Omnicell, Inc., a Delaware Corporation having its
principal place of business at 1101 East Meadow Drive, Palo Alto, CA  94303 
(“COMPANY”), and Aditi Technologies Pvt. Ltd., incorporated under the Laws of
India and doing business in the State of Washington, having its principal place
of business at 2002 - 156th Avenue NE   Suite 200, Bellevue, WA  98007,
(“ADITI”).

 

Each entity shall hereafter be referred to as a “Party” and jointly as the
“Parties.” In consideration of the mutual promises herein, Aditi and Company
agree as follows:

 

 

1.                          DEFINITIONS

 

1.1                               “Aditi Deliverables” shall mean the: (a)
Company Work Product, and (b) any Background Work Product. These will be
restricted to the items described in the Statement of Work.

 

1.2                               “Acceptance Tests” shall mean the goals and
performance standards (including quality of code) set forth in Customer
Satisfaction Surveys conducted each month and required for the acceptance by
COMPANY of the Programs and System as defined herein and as set forth in the
Statement of Work.

 

1.3                               “Background Work Product” shall mean those
preexisting, underlying or commonly used code, processes, sequences, structures,
organization, interfaces, applets, modules, libraries, and/or other development
tools or other work product and any Intellectual Property Rights thereto
described on Exhibit B which Aditi incorporates into the Company Work Product. 
The parties agree that Exhibit B may be amended from time to time by mutual
agreement of the parties.

 

1.4                               “Company Work Product” shall mean Requirement
Specification, Functional Specification, Design documents, tested software and
associated documentation, maintenance & support service deliverables for
software applications and computing resources and associated documentation and
any deliverable defined in the Statement of Work, prepared by Aditi for Company
pursuant to a Statement of Work, and any Intellectual Property Rights thereto.

 

1.5                               “Offshore Development Center (ODC)” shall mean
an offshore dedicated center created by ADITI, for COMPANY to provide services
to COMPANY. ODC services include software development, maintenance & support,
computing infrastructure maintenance & support and any other service within the
Information Technology arena mutually agreed from time to time.  The billing
model is Time & Materials based but mostly in a retainership (fixed per person
per month payment) mode. Part of the ODC team may get involved in Fixed Price
Projects from time to time.  Company will have the right to inspect the ODC from
time to time, upon prior written notice to Aditi.

 

Confidential

 

1

--------------------------------------------------------------------------------


 

1.6                               “Fees” shall mean the development fees that
Company shall pay to Aditi in connection with this Agreement and a Statement of
Work.

 

1.7                               “Intellectual Property Rights” shall mean any
patents (including any application, registration, extension, reexamination,
reissue, continuation, or renewal thereof), copyrights (including any
application, registration or renewal thereof), trade secrets, trademarks
(including any application, registrations and the goodwill associated
therewith), service marks, trade dress, droit moral, or foreign equivalents of
the foregoing, and any other proprietary rights of any nature.

 

1.8                               “Services” shall mean the services Aditi
provides to Company under this Agreement or any Statement of Work under this
agreement or any change authorization thereof.

 

1.9                               “Specifications” shall mean the specifications
included in a Statement of Work, which are agreed to by the Parties with respect
to the Services.

 

1.10                        “Statement of Work” shall mean the document, in the
form attached hereto as Exhibit A, executed by both Parties, setting forth the
nature of the Services to be performed by Aditi, and the Specifications,
responsibilities and delivery schedule therefore.  The Parties may execute
Statements of Work from time to time under this Agreement, and each such
Statement of Work shall be attached sequentially to Exhibit A and incorporated
into this Agreement by reference.

 

2.                          SERVICES

 

2.1                               Scope of Service:  Aditi shall provide any of
the following services or any combination of them to the Company as mutually
agreed in the Statement of Work.

 

(a)                                  On Site development work;

 

(b)                                  Off Shore development work; or

 

(c)                                  Off Shore Development Center as defined
under clause 1.5 above

 

2.2                               Terms of Engagement. During the Term and under
the terms and conditions of this Agreement, Company hereby engages Aditi to
perform the Services described in one or more Statements of Work that will be
negotiated and executed by the Parties from time to time and attached hereto as
attachments to Exhibit A. Aditi, in consideration for the compensation described
in Section 3 below, hereby agrees to use good faith, commercially-reasonable
efforts to perform such Services. The Parties agree that this Agreement shall
govern all work performed under such Statements of Work.

 

2.3                               Party Obligations. Company acknowledges that
Aditi’s obligations are expressly conditioned upon Company: (a) providing
adequate access, where applicable, to all facilities, personnel, background
information, content, computer systems and software required for Aditi to
provide the Services, and (b) completing all Tasks Company has agreed to perform
in a timely manner.  Aditi acknowledges that Company’s obligations are expressly
conditioned upon Aditi: performing the Services in a professional manner
consistent with Software Engineering Institute industry standards, and
delivering the Aditi Deliverables as mutually agreed.

 

2

--------------------------------------------------------------------------------


 

2.4                               Changes to Statements of Work (SOW). In rare
situations, the Parties may add terms very specific to the SOW.  Such changes
will be authorized in writing by authorized persons of the Parties. These terms
shall prevail over the terms of the Master Services Agreement for the specific
SOW.

 

2.5                               Basis of Charge:  The Charges will be
structured for each of the SOW. In case of ODC effort, there shall be a fixed
charge for the infrastructure provided. The Services are rendered under Onsite /
Off Shore or under ODC, and are mainly on a retainership basis.  The parties
will mutually agree upon a list of Aditi employees providing the Services and
their respective monthly billing rates in accordance with the guidelines set
forth in Exhibit C.  Accordingly, the delivery schedules and cost estimates are
non-binding, good faith estimates only.

 

2.6                               Subcontractors: With Company’s prior written
consent (which may be withheld in Company’s sole discretion), Aditi may use
subcontractors to assist in performing its obligations under this Agreement;
provided that such subcontractors have entered into written confidentiality
agreements with Aditi.

 

2.7                               Project Managers: The Parties shall appoint
project managers to manage the Services, including an Aditi Project Manager
reasonably acceptable to Company who will be based in India at off-shore rates.
Each Party shall identify its project manager and a second level contact in each
Statement of Work. All contact between the Parties regarding the Services to be
performed under a Statement of Work (other than contact that is necessary for or
incidental to provision of the Services) shall be initiated between the project
managers and second level contacts.  Project Managers and other key team members
will participate in weekly conference calls regarding the status of all
Statements of Work.

 

2.8                               Staffing:  Aditi has recruited a team of six
Aditi engineers (the “Initial Team”), who will complete approximately two months
of Company training, starting on September 8, 2003.  The Parties anticipate that
Aditi’s team of engineers dedicated to the Company project will increase to 27
people by June 2004 and 46 people by December 2004.  Aditi will be responsible
for training of all Aditi employees added to the Company Statements of Work, and
will attempt to include employees with a pharmacy or chemistry background.  The
Parties agree that the Aditi team size will not be reduced by more than 20% from
one quarter to the next during the term of the Service Agreement.  Aditi
acknowledges and agrees that Company may elect to relocate three or four Company
employees to India. Aditi will, at no additional charge, provide up to two of
the Company employees with adequate resources and support at its Company service
center in India (ex. computers, work space, etc.), provided Company will pay
Aditi $2000 per month for each additional full-time Company employee working at
the ODC.  Aditi shall hire engineers for Company’s ODC with the understanding
that these engineers will be transferred to Company at the end of the Initial
Term.  In addition, Aditi agrees to offer employment in India to one of
Company’s current employees, with salary and benefits consistent with Aditi’s
current structure for similarly situated employees.

 

2.9                               Training and Related Expenses:  Training of
the Initial Team by Company personnel will begin in Company’s Waukegan, Illinois
facility and continue in Company’s Palo Alto, California facility.  Each member
of the Initial Team will submit expense reports for travel and related expenses
to Aditi for reimbursement, with approved expenditures invoiced to Company and
due within 30 days of

 

3

--------------------------------------------------------------------------------


 

Company’s receipt of invoice.  Furthermore, Aditi will ensure that the Initial
Team remains on Company’s Statements of Work pursuant to this Agreement for the
Initial Term.  If any member of the Initial Team stops work on Company’s
Statements of Work for any reason during the Initial Term, Aditi agrees to bear
all costs and expenses of training a substitute member.

 

3.                          COMPENSATION

 

3.1                               Rates for Services. Company agrees to pay Fees
to Aditi for the Services at the rates set forth in each Statement of Work. 
After the first three months of this Agreement, if Company is not satisfied with
the quality of the Services provided by Aditi, Company will pay the Fees as
follows:  90% for ongoing work on a monthly basis, and the remaining 10% on a
quarterly basis upon satisfactory completion of Acceptance Tests.  Each Aditi
engineer devoted to Company projects will submit detailed time sheets
identifying work performed and the applicable Statement of Work.  In turn, each
invoice for Services will include a detailed summary of work performed (hours,
billing rate for individual performing the Services, etc.). Aditi employees are
eligible for leave and nationally recognized holidays in India.

 

3.2                               Expenses: ADITI will bill to Company per Aditi
employee at the mutually agreed monthly rate, as per the Statement of Work.

 

3.3                               Invoices. All Fees and expenses are invoiced
monthly, due and payable by Company within 30 days of the date of invoice as
invoiced per the terms specified in the SOW. As a nonexclusive remedy, in
addition to termination under Section 7 below, Aditi may also suspend its
continuing performance hereunder if any overdue amounts have not been paid
within thirty days of Company’s receipt of notice of payment default.

 

3.4                               Taxes and Withholding. Any and all payments by
Company under this Agreement shall be made free and clear of, and without
reduction for, withholding taxes or any other present or future taxes, levies,
imposts, deductions or charges, other than taxes based on Aditi’s income. If
Company shall be required under any applicable law to deduct any tax from or in
respect of any amount payable under this Agreement, (i) the sum payable
hereunder shall be increased as may be necessary so that after making all
required deductions ADITI receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Company shall pay the full
amount deducted to the relevant tax authority or other authority in accordance
with applicable law and (iii)  Company shall use good faith efforts to notify
Aditi of the nature and amount of the likely deduction so that Aditi can take
necessary action to mitigate or reduce such deduction as provided under various
relief and rebate provided under the Law.

 

4.                          OWNERSHIP AND PROPRIETARY RIGHTS

 

4.1                               Ownership. As between the Parties, the Parties
agree that: (a) Company shall solely and exclusively own all right, title and
ownership interest in and to the Company Work Product (including all underlying
Intellectual Property Rights) for which Company has paid Aditi in full
(excluding amounts that may be disputed by Company in good faith); and (b) Aditi
shall solely and exclusively own all right, title and ownership interest in and
to the Background Work Product.

 

4

--------------------------------------------------------------------------------


 

4.2                               Background Work Product. Aditi shall identify
in writing on Exhibit B all Background Work Product which Aditi incorporates
into or integrates with the Company Work Product.

 

4.3                               Background Work Product License. Subject to
the payment of Fees in full by Company (excluding amounts that may be disputed
by Company in good faith), under its Intellectual Property Rights, Aditi hereby
grants to Company a non-exclusive, perpetual, irrevocable, royalty-free,
fully-sublicensable, worldwide right to make, use, copy, reproduce, modify,
create derivative works from, publicly perform, publicly display, distribute,
market, import, offer to sell and sell the Background Work Product in object
code form, as such Background Work Product is incorporated into or integrated
with the Company Work Product, for any purpose whatsoever.

 

4.4                               Assignment. Excluding Aditi’s rights in the
Background Work Product, and subject to the payment of Fees in full by Company
(excluding amounts that may be disputed by Company in good faith), Aditi hereby
irrevocably assigns and agrees to assign to Company all right, title and
interest, worldwide in and to the Company Work Product. Aditi agrees not to
challenge the validity of Company’s ownership in the Company Work Product. Aditi
agrees to execute any other documents reasonably necessary to carry out the
purpose of this Agreement.

 

5.                          INDEMNIFICATION, WARRANTY DISCLAIMER AND LIMITATION
OF LIABILITY

 

5.1                               Indemnification by Aditi. Aditi will defend or
settle any claim against Company by a third party alleging that Aditi has
violated any governmental law, rule or regulation, or that the Aditi
Deliverables infringe any Intellectual Property Rights or misappropriate any
trade secret of such third party. The foregoing indemnity will not apply to any
infringement claim to the extent such claim arises from: (a) any Aditi
Deliverables which have been modified by parties other than Aditi after delivery
to the Company, if such modification was a contributing cause of the
infringement, or (b) use of the Aditi Deliverables in conjunction with products
or components other than the Company products for which the Aditi Deliverables
are intended, where there would be no infringement absent such use with such
other products or components.

 

Options: In the event of an infringement claim, in addition to the above
indemnification, Aditi shall, at its option (with Company’s consent), do one of
the following: modify the infringing portion of the Aditi Deliverables so that
it does not infringe or misappropriate, replace the infringing portion of the
Aditi Deliverables with a non-infringing or non-misappropriating version, or
refund the all amounts relating to the infringing portion of the Aditi
Deliverables paid by Company under this Agreement.

 

5.2                               Indemnification by Company. If Company
develops a product or provides a service based in part on the Aditi
Deliverables, then Company assumes full responsibility for final review, testing
and approval of all features of any such Company product or service that is not
subject to indemnity coverage by Aditi under Section 5.1 above. Company also
assumes all responsibility for any information and/or specifications it provides
to Aditi regarding the Services and agrees that, except as expressly agreed
otherwise, Aditi may rely on such information and/or specifications without
independent verification. Company agrees to defend or settle any third party
claim against Company or Aditi alleging that (i) it has been

 

5

--------------------------------------------------------------------------------


 

damaged by a defect in a Company product or service, (ii) a Company product or
service infringes or violates its Intellectual Property Rights; provided that
such infringement was not substantially caused or contributed to by the Aditi
Deliverables or Services, or (iii) it has suffered harm or damage as a result of
Company’s marketing, advertising or warranties with respect to the Company
Product; or (iv) Company has violated any governmental law, rule or regulation.

 

5.3                               Indemnification Procedure. In the event one
Party (the “Indemnifying Party”) is obligated to indemnify the other Party (the
“Indemnified Party”) under this Agreement, the Indemnified Party will as soon as
is reasonably practicable provide the Indemnifying Party with prompt written
notice of any claim for which indemnification is required, tender the defense of
any such claim to the Indemnifying Party, provide full cooperation for such
defense at the Indemnifying Party’s expense, and not settle the claim without
the Indemnifying Party’s prior written approval. The Indemnified Party may
participate in any such defense or settlement with counsel of its own choosing
at its expense provided the Indemnifying Party will pay the Indemnified Party’s
reasonable attorneys’ fees where the Indemnified Party reasonably determines
that it may have defenses in addition to, or other than, those available to the
Indemnifying Party.

 

5.4                               Warranty Disclaimer. ADITI AGREES TO PROVIDE
THE SERVICES IN A WORKMANLIKE MANNER CONSISTENT WITH SEI STANDARDS.  OTHER THAN
THE LIMITED WARRANTY SET FORTH IN THIS AGREEMENT, THE ADITI DELIVERABLES ARE AND
SHALL BE PROVIDED ON AN “AS IS” BASIS.  ADITI HEREBY SPECIFICALLY DISCLAIMS ALL
OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY:  (I) WARRANTY OF MERCHANTABILITY; (II) WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE; AND/OR (III) WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.  ADITI WILL USE BEST EFFORTS TO ENSURE THAT
ITS EMPLOYEES HAVE NOT INSERTED ANY BUG, VIRUS OR HARMFUL DEVICE INTO THE ADITI
DELIVERABLES, BUT MAKES NO OTHER WARRANTY THAT THE ADITI DELIVERABLES ARE BUG,
VIRUS OR ERROR FREE, ARE INTEROPERABLE WITH ANY OTHER HARDWARE, SOFTWARE,
PLATFORM OR SYSTEM OR WILL WORK WITHOUT INTERRUPTION.

 

5.5                               Limitation of Liability. EXCEPT FOR BREACH OF
THE OWNERSHIP AND PROPRIETARY RIGHTS PROVISIONS IN SECTION 4 ABOVE OR A
VIOLATION OF THE CONFIDENTIALITY PROVISIONS IN SECTION 6 BELOW, THE LIABILITY OF
EITHER PARTY TO THE OTHER UNDER THIS AGREEMENT: (A) SHALL BE LIMITED TO DIRECT,
OBJECTIVELY MEASURABLE DAMAGES AND NEITHER PARTY SHALL HAVE ANY LIABILITY FOR
ANY INDIRECT OR SPECULATIVE DAMAGES, INCLUDING, BUT NOT LIMITED TO
CONSEQUENTIAL, INCIDENTAL AND SPECIAL DAMAGES, SUCH AS LOSS OF USE, BUSINESS
INTERRUPTIONS, AND LOSS OF PROFITS, IRRESPECTIVE OF WHETHER THE PARTY HAS
ADVANCE NOTICE OF THE POSSIBILITY OF ANY SUCH DAMAGES; AND (B) EXCLUDING ANY
OUTSTANDING UNPAID FEES, SHALL NOT EXCEED THE AMOUNT HAVING ACTUALLY BEEN PAID
BY COMPANY TO ADITI HEREUNDER.  THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS
ON POTENTIAL LIABILITIES WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION
UNDER THIS AGREEMENT.

 

6.                          CONFIDENTIALITY

 

6.1                               Each Party acknowledges that it may be exposed
to information of the other Party that is not generally known to the public and
that such information is confidential and/or proprietary information of the
disclosing Party (“Confidential

 

6

--------------------------------------------------------------------------------


 

Information”). Confidential Information shall include any Company Work Product
and any information that the receiving party knows or reasonably should know
that the disclosing party regards as confidential, including but not limited to
information regarding Company plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices, costs, suppliers and customers. Each Party shall
hold the other Party’s Confidential Information in strict confidence and
secrecy. Except as expressly authorized by the disclosing Party or as may be
reasonably required to fulfill the purposes of this Agreement, neither Party
shall copy, disclose, publish or use the Confidential Information of the other.
If an attempt by subpoena or otherwise is made to compel a Party to disclose any
of the other Party’s Confidential Information, such requested Party will
immediately notify the other Party so that such other Party may take any actions
it deems necessary to protect its interests. Each Party’s agreement to protect
the other’s Confidential Information applies both during the Term of this
Agreement, regardless of the reason it ends, and for a period of three (3) years
thereafter.

 

6.2                               Aditi may mention Company’s company name, and
describe in generic terms the Services Aditi performs for Company, in any
promotion or publicity materials upon Company’s prior written approval of the
form and substance of the relevant materials. Company may mention Aditi’s
company name, and describe in generic terms the services Aditi performs for
Company, in any promotion or publicity materials upon ADITI’s prior written
approval of the form and substance of the relevant materials.

 

6.3                               Each Party’s obligations with respect to any
portion of the other party’s Confidential Information shall terminate when the
receiving Party can document that: (a) it was in the public domain at the time
it was communicated to the receiving Party by the disclosing party, (b) it
entered the public domain subsequent to the time it was communicated to the
receiving Party by the disclosing Party through no fault of the receiving Party,
(c) it was in the receiving Party’s possession free of any obligation of
confidence at the time it was communicated, (d) it was rightfully communicated
to the receiving Party free of any obligation of confidence subsequent to the
time it was communicated to the receiving Party by the disclosing Party, or (e)
it was developed by employees or agents of the receiving Party independently of
and without reference to any information communicated by the disclosing party.

 

6.4                               Aditi agrees that any Aditi employee
performing work on Company projects will not, during the term of this Agreement
and for a period of one year after termination or expiration of this Agreement,
be assigned to projects requested by any competitor of Company listed on Exhibit
D. In addition, Aditi agrees to notify Company of any work undertaken by Aditi
on behalf of a competitor of Company listed on Exhibit D. Each party
acknowledges that its breach of the provisions of this Section 6 will cause
irreparable damage and hereby agrees that the other party shall be entitled to
seek injunctive relief under this Agreement, as well as such further relief as
may be granted by a court of competent jurisdiction.

 

7

--------------------------------------------------------------------------------


 

7.                                      TERMINATION

 

7.1                               The proposed model for this Agreement is
Build-Operate-Transfer (BOT).  This Agreement will commence on the Effective
Date and continue in full force and effect for sixteen months (the “Initial
Term”) unless terminated sooner in accordance with the provisions of this
Agreement.  After the Initial Term, this Agreement shall automatically renew on
the anniversary of the Effective Date for additional one (1) year renewal
terms,  provided (a) either Party may terminate this Agreement for convenience
upon six months’ prior written notice to the other Party; and (b) Company may
initiate the “transfer” process upon thirty (30) days’ written notice.  Upon
initiation of the transfer process, Aditi will use all reasonable efforts to
establish the Company facility within six months.  The transfer payment payable
to Aditi will be calculated based on peak staffing of all people eligible for
transfer (excluding Omnicell employees) during the term of the Agreement as
shown below:

 

1 - 25 employees:                                                      $150,000

 

26 - 50 employees:                                              $250,000

 

51 - 75 employees:                                                $350,000

 

76 - 100 employees:                                          $450,000

 

The parties will mutually agree upon a detailed transfer plan, including those
team members to be offered employment with Company, as well as fixed assets and
equipment being transferred to Company.  Charges for Aditi personnel assisting
with the transfer are included in the applicable transfer payment.  Eighty
percent (80%) of the applicable transfer payment will be invoiced to Company in
six monthly non-refundable installments, with the remaining twenty percent (20%)
invoiced upon completion of the transfer.  Additional transfer-related expenses
approved in the transfer plan will be billed to Company based on actuals.

 

If, at any time during implementation of the transfer plan, Company wishes to
stop the transfer process, the parties will use all reasonable efforts to
mitigate expenses.  Company acknowledges and agrees that monthly installments of
the transfer payment are not refundable and are not credited towards a future
transfer payment if Company elects to resume the transfer process.

 

Aditi agrees to provide additional services to Company after the transfer
occurs, on terms mutually agreeable to the Parties. Notwithstanding the
provisions of this Section 7.1, this Agreement shall continue in full force and
effect as to any Services that are outstanding under any Statement of Work that
is current as of the termination of this Agreement, until (a) such Services are
completed; or (b) the Parties agree to terminate this Agreement as to such
Services.

 

7.2                               Termination for Cause. Either Party may
terminate this Agreement upon thirty (30) days prior written notice for the
unremediated breach of any provision of this Agreement by the other Party,
provided the non-breaching party has provided the breaching party with written
notice describing the breach and provided the breaching party with a reasonable
opportunity to cure. If a Party breaches a provision of a Statement of Work,
then the other Party may terminate that Statement of Work if the breach remains
unremediated for thirty (30) days after

 

8

--------------------------------------------------------------------------------


 

the non-breaching Party provides written notice of the breach to the breaching
Party and offers the breaching party a reasonable opportunity to cure.  If
termination is due to Aditi’s breach, Company shall pay Aditi for all Fees
accrued and costs incurred under this Agreement or the Statement of Work, as
appropriate, as of the termination notice date. If termination is due to
Company’s breach, Company shall pay to Aditi all accrued Fees and incurred
expenses under this Agreement or the Statement of Work, as appropriate, up to
the effective date of such termination.

 

7.3                               Delivery and Return Upon Expiration or
Termination. Upon termination of this Agreement, subject to the payment of Fees
in full by Company (excluding amounts that may be disputed by Company in good
faith), Aditi shall promptly deliver the Company Work Product to Company and
return to Company any Company property, including without limitation, any
Confidential Information. Termination of this Agreement, excluding termination
for Company’s breach, shall not affect any ownership, license, or indemnity
rights granted to Company hereunder. In the event of termination due to
Company’s breach, subject to the payment of Fees in full by Company (excluding
amounts that may be disputed by Company in good faith), Company shall have
ownership rights in and to that portion of the Company Work Product completed as
of the effective date of termination.

 

8.                          GENERAL PROVISIONS

 

8.1                               Assignment.  Neither Party may assign this
Agreement to any other Party, in whole nor in part, without the other Party’s
prior written consent, which shall not be unreasonably withheld.  Any attempted
assignment in violation of this provision shall be void and of no effect.

 

8.2                               Choice of Law; Jurisdiction and Venue. This
Agreement will be subject to and governed by the laws of the State of California
as applied to agreements made, entered into and performed solely in California
State by California State residents. For any litigation arising from or related
to this Agreement, the Parties hereby consent to the exclusive jurisdiction of
and venue in the federal district courts of the Northern District of California,
located in San Francisco, California. Notwithstanding the foregoing, however,
either Party may bring an action for injunctive or equitable relief in any
jurisdiction it deems reasonably necessary to protect its proprietary rights.

 

8.3                               Notices. All notices permitted or required
under this Agreement shall be in writing and mailed or delivered to the
receiving Party at the address first set forth above.

 

8.4                               Survival. Sections 1, 4, 5, 6, 7 and 8 of this
Agreement shall survive any expiration or termination of this Agreement,
regardless of the reason for such termination, and shall continue in full force
and effect thereafter.

 

8.5                               Independent Contractor. The Parties expressly
understand and acknowledge that in providing Services, Aditi and its employees
act solely as independent contractors and nothing contained herein is construed
to create a relationship of employer and employee, principal and agent,
partnership or the like between Company, or any of its affiliated companies, and
Aditi. Aditi’s employees will not be eligible for, and will not receive, any
so-called “fringe benefits” or other benefits extended to Company’s employees,
including without limitation, life

 

9

--------------------------------------------------------------------------------


 

insurance, health and accident insurance, or pension benefits. Aditi is
responsible for all state, federal, or other taxes relating to compensation of
Aditi personnel and its employees will not be entitled to receive any
compensation from Company for holidays, vacation, sickness, etc. Further, Aditi
will have no authority to, and will not, enter into any contract on behalf of
Company, or any of its affiliated companies, or commit them to any obligation.

 

8.6                               No Hire Provisions. Other than as contemplated
by the “transfer model”, each Party agrees that during the term of this
Agreement and for a period of one (1) year after termination or expiration of
this Agreement, on its own account of for any other person, it will not
knowingly solicit, employ or entice away from the employ of the other Party any
employee who has directly or indirectly performed Services under this Agreement
or any Statement of Work without the current employer’s prior written approval. 
If Aditi hires back any Aditi employee “transferred” to Company, Aditi agrees to
pay Company a penalty of $10,000 per employee hired back.  Aditi agrees to
designate which of its employees are not subject to hire by Company, provided
the “no-hires” shall be limited to the Initial Team and no more than 10% of the
remaining Aditi employees providing Services.

 

8.7                               Expenses:  Each Party will bear its own
expenses in the preparation of this Agreement, including legal and accounting
expenses.

 

8.8                               Compliance with Laws: Each Party agrees to
comply with all applicable laws and regulations, including the export laws and
regulations of the United States and any other country with jurisdiction over
the Aditi Deliverables, to the extent applicable.  In addition, Aditi agrees to
sign a HIPAA Business Associate Subcontractor Agreement and any other documents
reasonably requested by Company in order to ensure compliance with this
provision and all applicable laws and regulations.

 

8.9                               Non-waiver and Severability. Either Party’s
failure at any time to require strict compliance by the other Party of the
provisions of this Agreement will not diminish such Party’s right thereafter to
demand strict compliance with the terms of this Agreement. Waiver of any
particular default will not waive any other default. In the event that any
provision of this Agreement is deemed unlawful or otherwise unenforceable, such
provision will be severed from this Agreement and the balance of the Agreement
will continue in full force and effect.

 

8.10                        Amendment of Agreement; Authority to Execute. This
Agreement may be amended only by mutual written agreement of authorized
representatives of the Parties. Each Party warrants that it has full power and
authority to enter into and perform this Agreement and that the person signing
this Agreement on behalf of such Party has been duly authorized and empowered to
enter into this Agreement.

 

8.11                        Force Majeure. Neither Party shall be in default for
failure to deliver if such failure was the result of events outside of such
Party’s control, including but not limited to, acts of God, fire, labor
disputes, actions of any governmental agency or shortage of materials or labor,
however, the impacted Party shall take all reasonable steps to avoid or remove
such causes of non-performance and shall promptly continue performance hereunder
whenever such causes are removed.  Notwithstanding the foregoing, if Aditi is
unable to perform by reason of force

 

10

--------------------------------------------------------------------------------


 

majeure for a period of more than two business days, Aditi agrees to transition
work to its Seattle facilities and to comply with the Business Continuity
Requirements attached to this Agreement as Exhibit E.

 

8.12                        Agreement: This Agreement, including all Exhibits
and Attachments, is the entire agreement between the Parties concerning the
Services. Accordingly, this Agreement supersedes any prior or contemporaneous
understandings or agreements (including without limitation any nondisclosure
agreements), proposals or other communications, oral or written, between the
Parties with respect to the Services and/or the subject matter hereof.

 

8.13                        Exhibits: The following Exhibit and all Attachments
thereto are incorporated into and made part of this Agreement:

 

Exhibit A                                                        Statement of
Work

Exhibit B                                                          Background
Work Product

Exhibit C                                                          Rate
Information

Exhibit D                                                         Company
Competitors

Exhibit E                                                           Business
Continuity Requirements

 

 

AGREED TO AND ACCEPTED:

 

Aditi Technologies Pvt. Ltd.
224/16 Ramana Maharishi Road
Bangalore, India - 560 080

Omnicell, Inc.
1101 East Meadow Drive
Palo Alto, CA  94303

 

 

 

 

By:

/s/ Vinayak Karnataki

 

By:

/s/ Chusak Siripocanont

 

 

 

 

 

 

 

Name:

Vinayak Karnataki

 

Name:

Chusak Siripocanont

 

 

 

 

 

 

 

Title:

VP of Sales and Marketing

 

Title:

Senior VP of Engineering, Manufacturing and Quality

 

 

 

 

 

 

 

 

Date:

September 5, 2003

 

Date:

September 5, 2003

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Statement of Work (SOW)

 

Date:

 

Name of the Project OR Names of ADITI consultants to be engaged for the SOW

 

Reference document for the SOW: (Project Proposal as outlined in EXHIBIT B) OR

 

Brief Description of assignment for ADITI consultants

 

Hourly/Daily/Monthly rates OR Reference to reference to the section on Price in
the Project Proposal

 

Other charges (Reference to Project Proposal OR details of other charges for
ADITI consultants)

 

Location of assignment (Reference to Project Proposal OR names of locations for
ADITI consultants

 

Other Terms & Conditions

 

 

Signature of authorized signatories of ADITI and COMPANY

AGREED TO AND ACCEPTED:

 

Aditi Technologies Pvt. Ltd.

Omnicell, Inc.

224/16 Ramana Maharishi Road

1101 East Meadow Drive

Bangalore, India - 560 080

Palo Alto, CA  94303

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Statement of Work (SOW) for Initial Team

 

Date:                    September 5, 2003

 

The Initial Team will consist of the following individuals charged at the
following rates:

 

Name

 

Position

 

Original Rate $

 

Discounted
Rate $

 

Naveen Rajkumar

 

Software Test/QA Project Manager

 

4500

 

4275

 

Amit Arora

 

Applications Developer 3

 

4000

 

3800

 

Arun Dayanandan

 

Software Test Lead

 

4250

 

4037.5

 

Govind Rathi

 

Software Test Lead

 

4250

 

4037.5

 

Rajeshwari CR

 

Software Test Lead

 

4250

 

4037.5

 

Sridhar Pabbisetty

 

Software Test Lead

 

4250

 

4037.5

 

 

 

Other Terms & Conditions: 

 

The Initial Team set forth above will complete approximately two months of
Company training, starting on September 8, 2003.

 

Please refer to Master Services Agreement for terms regarding training of
Initial Team at Company’s Waukegan, IL and Palo Alto, CA facilities.

 

 

Signature of authorized signatories of ADITI and COMPANY

 

AGREED TO AND ACCEPTED:

 

Aditi Technologies Pvt. Ltd.

Omnicell, Inc.

224/16 Ramana Maharishi Road

1101 East Meadow Drive

Bangalore, India - 560 080

Palo Alto, CA  94303

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

EXHIBIT B

 

BACKGROUND WORK PRODUCT

 

[None]

 

13

--------------------------------------------------------------------------------


 

OMNICELL, INC.

ADITI

 

 

By

 

 

By

 

 

 

 

 

 

Name

 

 

Name

 

 

 

 

 

 

Title

 

 

Title

 

 

 

 

 

 

Date

 

 

Date

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RATE INFORMATION

 

1.               The monthly rates for Aditi employees are inclusive of the
following items:

 

•                  The use of Aditi’s existing Bangalore facilities.

•                  Aditi’s existing connectivity.

•                  Basic Software/Hardware.  This includes Windows 2000, Office
2000, Visual Sourcesafe, Dell P3/P4/128MB/12GB Workstations, P4/512MB/40GB
Servers.

 

Monthly rates for Aditi employees are exclusive of the following:

 

•                  The cost of any additional facility needed specifically and
exclusively for Company (other than lab space required as a part of any
Statement of Work).

•                  Additional connectivity in excess of 100 Mbps needed
specifically and exclusively for Company.

•                  Proprietary/Special Software/Hardware.  Also development of
tool licenses, database licenses, and application servers.

 

2.               Rates charged to Company will reflect a 5% discount off of
Aditi’s published rates and will increase by no more than 5% at the end of each
year.

 

3.               Mutually agreed rates along with Resource Title Descriptions
are attached as Addendum I to this Exhibit.

 

4.               Those Aditi employees normally based offshore but located in
the United States during the Training/Knowledge Transfer Phase will be billed at
offshore rates.  In addition, the following extra charges will apply:

a.               Visa costs (on actuals)

b.              Travel costs (on actuals)

c.               Lodging (on actuals)

d.              Automobile Rentals (on actuals)

e.               Other expenses on approved by Company Supervisors (on actuals.)

f.                 A per diem payment of $35 per day

 

5.               Aditi will invoice Company on a monthly basis, at the beginning
of each month.

 

15

--------------------------------------------------------------------------------


 

Addendum I: Rates and Resource Title Descriptions

 

Generic
Resource
Title

 

Rate $$
Per
Month
Offshore
at Aditi
facility

 

Description

 

Years of Experience & Functional
Competency Level

 

Software Test Engineer 0 (Jr)

 

3000

 

Execution of prewritten manual test cases and reporting of product anomalies
when found. May also run automated test tools. Basic computer configuration
and/or application compatibility testing.

 

General knowledge of personal computers, applications software, and operating
systems. Ability to use, at a basic level, business productivity applications.
Basic investigative and problem solving skills, as well as attention to detail.
Ability to learn new information quickly, and communicate test results clearly.
Technical training certification, Associate’s degree or equivalent work
experience/training.

 

Software Test Engineer 1

 

3250

 

Execution of prewritten manual test cases and reporting of product anomalies
when found. May also run automated test tools and perform analysis of results.
Basic computer configuration and/or application compatibility testing.

 

General knowledge of personal computers, applications software, and operating
systems. Ability to use, at a basic level, business productivity applications.
Demonstrated investigative and problem solving skills, as well as attention to
detail. Ability to learn new information quickly, and communicate test results
clearly. Familiarity with product lifecycle helpful. Bachelor’s degree,
technical training certification, Associate’s degree or equivalent work
experience/training.

 

Software Test Engineer 2

 

3250

 

Same type of project work as Tester 1, plus may write test specification, test
cases and run test automation scripts.  Detailed analysis of test results and
adjustment of test cases accordingly.  Some bug prevention or proactive testing
through product specification reviews.

 

Software Test Engineer 1 qualifications plus more advanced knowledge of and
experience in software testing principles. Relevant related experience
considered. Demonstrated ability to define and use common terms and concepts for
at least one operating system and environment. Ability to read at least one
programming language such as BASIC, C, or C++. Working knowledge of personal
computer hardware and peripherals. Knowledge of Windows interface guidelines may
be needed. Bachelor’s degree in Computer Science or Engineering, or experience
with testing through at least one full software product development cycle.

 

 

16

--------------------------------------------------------------------------------


 

Software Test Engineer 3

 

3500

 

Same type of project work as Tester 2, plus may write test plans for a small
project or a medium to large feature set. Review test specifications, cases, and
automation written by others for coverage and completeness. Improves test
quality and effectiveness by working with Development and Program Management to
prevent problems and to make the product more testable. Finds holes in test
cases.

 

2-3 plus years work related experience. Software Test Engineer 2 qualifications
plus ability to code basic production test scripts. Experience with SQL, ASP,
IIS, and HTML.  Knowledge of software testing standards, methods and
conventions, and the product development cycle. Demonstrated success in
coordinating the test effort for software projects, as well as testing software
products and contributing to their quality standards. Proficiency in one or more
programming languages. Basic understanding of Microsoft product quality. 
Experience with shipping a product / product cycle may be helpful.

 

Software Test Engineer 4

 

3750

 

Same type of project work as Tester 3, plus may conduct detailed analysis of
test results to find product defects and incomplete test cases in test suites.
Improvement of test quality and effectiveness. Review of product specifications
to find holes in features or problems with the integration of multiple features.
Use of automation tools and languages to fix problems. Writes test code.

 

4 plus years work related experience. Software Test Engineer 3 skills plus
knowledge of Microsoft and/or industry testing standards, methods and
conventions. Knowledge of Microsoft product development methods. Knowledge of
programming language. Demonstrated independence in testing production code and
providing high quality product feedback. Experience working with Microsoft
products through development cycle. Bachelor’s degree in Computer Science.

 

Software Test Engineer 5

 

3750

 

Tester 4 duties plus defines and executes all testing issues and other tasks
necessary to complete and ship a world class product. Uses knowledge of user
needs to influence product direction and contributes significantly to product
specification. Provides assistance to others as needed on projects.

 

5 plus years work related experience required. Software Test Engineer 4
qualifications plus consistent demonstration of superior testing or management
techniques required. Knowledge of programming languages required. Must have the
ability to solve difficult problems. Must have demonstrated superior testing and
project management skills through production of world class products.
Demonstrated high level of accountability and personal responsibility leading to
the success of projects required. Bachelor’s degree in Computer Science.

 

Software Test Lead

 

4250

 

Responsible for team leadership role in analysis, design and development of test
plans on high risk/complex enterprise systems. Participates in the planning
process and provides staff management of technical resources for projects.
Communicates technical strategy and policy setting for consistent application of
technical resources and ensures that testing meets specifications. Creates
project plans and monitors projects. Communicates with and trains less senior
team members in test case/plan development methods; quality and risk management
metrics; database management of bug incidents; evaluation of software to design
and usability standards. Architects and may lead test case and automation
development for multiple feature areas. Recommends and evaluates alternative
solutions and makes objective recommendations that affect multiple feature
areas. Quantifies risk and quality metrics for a project.

 

6 plus years work related experienced required.  Software Test Engineer 5 plus
highly refined software engineering process facilitation skills with areas of
business/functional specialization. Strong team building skills. Excellent
problem resolution, judgment and decision making skills. Proven leadership
skills with a medium to large-sized team. Strong working knowledge of ITG
development and test tools.

 

17

--------------------------------------------------------------------------------


 

Software Test/QA Project Lead

 

4250

 

Project work may include the development of test plan and schedule, management
of outward and inward communication to the core team members.  Management of
test schedule and execution.  Management of test environment, resources, issues,
bugs and escalation to proper channels.  Manage communication of testing team. 
Provide status reports.

 

Minimum 1 year experience in a supervisory capacity overseeing Testing projects,
including the creation, management and execution of the schedule.  Experience
executing a worldwide program launch test may be helpful.  Demonstrated
troubleshooting and project management skills.  Experience with Microsoft
products.  Experience in creating, managing, and reporting issues and bugs. 
Experience reading functional and technical specification and other technical
documents.  Ability to write, speak, and present information effectively and
persuasively across communication settings.  Excellent written and verbal
communication skills.  Bachelor’s degree in Computer Science or equivalent
industry experience

 

Software Test/QA Project Manager

 

4500

 

Project work may include the development of test plan and schedule, management
of outward and inward communication to the core team members.  Management of
test schedule and execution.  Management of test environment, resources, issues,
bugs and escalation to proper channels.  Manage communication of testing team. 
Provide status reports to and meet with Microsoft PM or vendor PM to discuss
project status.

 

5 plus years work related experience.  Software Test Engineer qualification plus
consistent demonstration of superior testing and management techniques.
Demonstrated ability to manage large, complex test projects. Knowledge of
programming languages.  Experience with Microsoft products.  Experience in
creating, managing, and reporting issues and bugs.  Experience reading
functional and technical specification and other technical documents.  Ability
to write, speak, and present information effectively and persuasively across
communication settings.  Excellent written and verbal communication skills.
Ability to troubleshoot and solve difficult problems.  Demonstrated high level
of accountability and personal responsibility leading to the success of
projects. Bachelor’s degree in Computer Science or equivalent industry
experience.

 

Software Design Engineer in Test 1

 

3250

 

Design and development of test plans for specific programs. Perform repeatable
testing procedures and processes. Verification of triggers, stored procedures,
referential integrity, and hardware product or system specifications.
Interpretation and modification of code as required including batch files, make
files, Perl scripts, queries, stored procedures and/or triggers. Project scope
may include writing automation test scripts for simulating user interactions
such as data entry, menu selections, mouse actions, data I/O, etc. Application
level configuration skills

 

0-1 year software testing experience in a Windows client/server environment.
Experience in development and/or database administration experience using a
6mths - 1 year software testing experience in a Windows client/server
environment. Experience in development and/or database administration experience
using a Microsoft product.  Experience with batch files and command-line Windows
utilities may be needed. Some knowledge of software quality assurance practices.
Ability to read logical and physical data model diagrams. Ability to read and
write C/C++ required. Database programming experience i.e. SQL Server, Sybase,
Oracle, Informix and/or DB2 may be needed. Knowledge of Visual Basic, MFC, OLE,
Internet tools, NT, compiler preprocessor.  Knowledge of personal computer
hardware may be needed. Bachelor’s degree in Computer Science or Technical
Certifications. Business/functional knowledge helpful.

 

 

18

--------------------------------------------------------------------------------


 

Software Design Engineer in Test 2

 

3750

 

Design and development of test plans, perform repeatable testing procedures and
processes. Verification of triggers, stored procedures, referential integrity,
hardware product or system specifications. Write/modify dll’s and COM objects.
Interpretation and modification of code as required with at least one
programming and / or one scripting language. System level configuration skills.

 

1-3 plus years software testing experience, 1 year in a Windows client/server
environment. 1 year development and/or database administration experience using
a Microsoft product. Solid knowledge of software quality assurance practices.
Ability to read logical and physical data model diagrams. Ability to read and
write C/C++ required. Database programming experience i.e. SQL Server, Sybase,
Oracle, Informix and/or DB2 may be needed. Knowledge of Visual Basic, MFC, OLE,
Internet tools, NT, compiler preprocessor. Knowledge of personal computer
hardware may be needed. Bachelor’s degree in Computer Science and some
business/functional knowledge helpful.

 

Software Design Engineer in Test 3

 

4000

 

Analyze, design and development of overall test plans, perform repeatable
testing procedures and processes. Verification of installation instructions,
APIs, triggers, stored procedures, referential integrity, hardware product or
system specifications. Interpretation and modification of code as required
including batch files, make files, Perl scripts, queries, stored procedures
and/or triggers. Identify and define project team quality and risk metrics.
Provide assistance to other testers. Application/System/Inter-System level
issues may be the major focus. Project scope may include application/system
performance, threading issues, bottleneck identification, writing small
footprint and less intrusive code for critical code testing, tackle
system/application intermitted failures etc. Enterprise level configuration
skills

 

4 plus years software testing experience, 2 plus years in Windows client/server
environment. 4 years development and/or database administration experience using
a Microsoft product. General knowledge of software quality assurance practices.
Ability to read and write at least one programming language such as C/C++, VB,
SQL, etc. DB2 database programming experience may be needed. Experience with
Visual Basic, MFC, OLE, Internet tools, NT, and compiler preprocessor helpful.
Knowledge of personal computer hardware may be required. Must have solid
understanding of software development cycle. Demonstrated project management
ability required. Bachelor’s degree in Computer Science required and some
industry experience helpful

 

Applications Developer 1

 

3500

 

Design and development of internal business systems/applications, often under
deadline pressure. Communicate and advocate design, requirements, feature set,
functionality and limitations of systems/applications to team and/or development
lead.

 

1-3 years of work related experience. General expertise in areas of Windows
client/server development environment and solid software engineering practices.
Ability to proactively identify issues and coordinate resolutions. Some
business/functional area knowledge. May require an advanced knowledge of
technology in one area and moderate level skills in multiple areas (e.g., C++,
C, VB, SQL). Bachelor’s degree in Computer Science or related field or
equivalent work experience/training.

 

19

--------------------------------------------------------------------------------


 

Applications Developer 2

 

3750

 

Design and development of internal business systems/applications under deadline
pressure or takes primary role in smaller, low risk projects. Communicate and
defend design, requirements, feature set, functionality, usability, localization
issues, and limitations of subsystem to team and/or development lead or manager.

 

3-5 years of work related experience. Specialized expertise in specified areas
of Windows client/server development environment and solid software engineering
practices. Considered an expert in a specific business/functional area. Ability
to proactively identify issues and coordinate resolutions. May require an
advanced knowledge of technology in one area and moderate level skills in
multiple areas (e.g., C++, C, VB, SQL) Bachelor’s degree in Computer Science or
related field or equivalent work experience/training.

 

Applications Developer 3

 

4000

 

Responsible for overall design, development and team coordination on business
systems/applications under deadline pressure. Communicate standards and defend
technology and scoping decisions to information technology management and
development teams.

 

5 plus of work related experience. Project management and software engineering
process expertise. Strong understanding of global business/functional areas.
Ability to proactively identify issues and coordinate resolutions. May require
an advanced knowledge of technology in one area and moderate level skills in
multiple areas (e.g., C++, C, VB, SQL). Bachelor’s degree in Computer Science or
related field or equivalent work experience/training.

 

Software Development Lead

 

4500

 

Responsible for overall design, development and team coordination on business
systems/applications under deadlines.  Management of development environment,
resources, issues, bugs and escalation to proper channels.  Manage communication
of development team.  Provide status reports to and meet with Microsoft PM or
vendor PM to discuss project status.  Communicate standards and defend
technology and scoping decisions to information technology management and
development teams.

 

3-5 plus years of work related experience.  Software design engineer skills plus
project management and software engineering process expertise.  Strong
understanding of global business/functional areas.  Ability to manage large,
complex development projects including the proactive identification of issues
and coordination of resolutions. Experience with Microsoft products.  May need
an advanced knowledge of technology in one area and moderate level skills in
multiple areas (e.g., C++, C, VB, SQL). Ability to write, speak, and present
information effectively and persuasively across communication settings. 
Excellent written and verbal communication skills.  Ability to troubleshoot and
solve difficult problems. Demonstrated high level of accountability and personal
responsibility leading to the success of projects. Bachelor’s degree in Computer
Science or related field or equivalent work experience/training.

 

 

20

--------------------------------------------------------------------------------


 

Addendum II: Establishment of Business Operations in India

 

 

 

Details

Registration

 

•                  Get name clearance

•                  Appoint Auditors

•                  Register Indian subsidiary company

•                  Obtain legal clearance on behalf of customer

Legal Clearance

 

•                  Registrar of Companies

•                  Register under Sales Tax Act

•                  Register under Income Tax Act

•                  Register under Professional Tax Act

•                  Register under Provident Fund Act

•                  Register under Shops & Establishments Act

•                  Register under Software Technologies Park

•                  Get the Facilities Bonded with Customs Authorities

•                  Register under Director General of Foreign Trade

•                  Register under Reserve Bank of India

•                  Register under Service Tax Act

•                  Set up process for Foreign Exchange Transfer

•                  Clearance under Pollution Control Authorities

Facility

 

•                  Identify and negotiate on behalf of the customer

•                  Design the Interior

•                  Co-ordinate with various parties

•                  Get the Plan sanction

•                  Get the Power Sanction

•                  Design the back up power system

•                  Design and get installed Air Conditioning system

•                  Implement the safety standards for the facility

•                  Supervise installation of basic amenities on behalf of
customer

Communication

 

•                  Identify best option to be setup for customer

•                  Negotiate on behalf of the customer

•                  Sign up the ISP for connectivity

•                  Get the clearance from Airport Authority for high rise towers
for communication

•                  Implement land-line set up

Hardware/Software

 

•                  Negotiate on behalf of the customer

•                  Supervise installation on behalf of the customer

People

 

•                  Identify and negotiate with placement/HR consultants

•                  Devise the advertisement. Campaign for recruitment

•                  Conduct required selection procedures using Aditi personnel
for recruitment

•                  Identify training needs

•                  Advise on industry standards for compensation

•                  Supervise grooming of key members of the subsidiary

IPR

 

•                  Ensure all legal IPR related documents are provided to
customer as part of the subsidiary setup

Travel

 

•                  Send Senior Manager to supervise the KAP and to help train
the customer team and subsidiary team on the typical

 

21

--------------------------------------------------------------------------------


 

 

 

issues related to remote development.

•                  Based on identified need Senior Management would travel to
customer location

General

 

•                  Open Bank Accounts

•                  Set up Accounting System

•                  Get the books audited

•                  Enter into various maintenance contracts

 

22

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMPANY COMPETITORS (including affiliates and subsidiaries)

 

1.                                       Cardinal Health (Pyxis Corporation)

2.                                       McKesson HBOC

3.                                       MedSelect Systems

4.                                       Cerner

5.                                       Eclipsys

6.                                       Par Excellence

7.                                       Baxter Healthcare Corporation

8.                                       AmerisourceBergen Drug Corporation

9.                                       Bridge Medical

10.                                 AutoMed Technologies

11.                                 Integrated Health Systems

12.                                 Global Healthcare Exchange (Medibuy)

13.                                 Neoforma

14.                                 Care Fusion

 

23

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUSINESS CONTINUITY REQUIREMENTS

 

Data Backup and Storage

Aditi will perform a daily backup of all project data that is stored/cached on
the work stations of all project team members.  In addition, all data, including
source code files, project plans, test plans, test scripts, project related
documents will be stored in a central repository both at Company and at the
Company ODC. Backup should be performed on an alternate medium such as DLT Tape
and stored offsite at a location that is at least 50 miles away from the ODC, or
the equivalent.

 

 

Disaster Event

In the event of a disaster, Aditi will meet the recovery time objective of 72
hours to provide an alternate facility with personnel and basic infrastructure,
including network connectivity, and computing resources necessary to resume the
operations.

 

24

--------------------------------------------------------------------------------
